ORDER
PER CURIAM.
Darryl Davis, Defendant, appeals from his conviction by a jury of assault in the first degree, Section 565.050, RSMo 1994, and armed criminal action, Section 571.015, RSMo 1994. The court sentenced him as a prior and persistent offender to terms of imprisonment of thirty years on each count, the sentences to run concurrently.
After having reviewed the briefs of the parties, the legal file, and the record on appeal, we find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law would have no precedential value. Judgment affirmed in accordance with Rule 30.25(b).
The parties have been furnished with a memorandum for their information only, setting forth the reasons for the order affirming the judgment pursuant to Rule 30.25(b).